DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 28-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barg et al. (US Patent Pub. 2009/0099075, disclosed by applicant).
Barg et al. disclose a composition comprising drometrizole trisiloxane at a concentration of 0.5% and 1%; diethylamino hydroxybenzoyl hexyl benzoate (Uvinul A Plus) at a concentration of 0.75%; ethylhexyl triazone at a concentration of 3.00%; and ethylhexyl salicylate at a concentration of 3.00% (p. 64, Gel cream ex. 3 and OW sunscreen, ex. 6).  Barg et al. disclose compositions comprising bis-ethylhexyloxyphenol methoxyphenyl triazine at concentration  of 1.5 and 2.0% (p. 64, Gel cream, ex. 2 and 4).  Barg et al. anticipates the instant claims insofar as they teach a composition comprising component (i), (ii), (iii), and (iv).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barg et al. (US Patent Pub. 2009/0099075) in view of Schade et al. (AU 2018200455, disclosed by applicant).
 Barg et al. disclose a composition comprising drometrizole trisiloxane at a concentration of 0.5% and 1%; diethylamino hydroxybenzoyl hexyl benzoate (Uvinul A Plus) at a concentration of 0.75%; ethylhexyl triazone at a concentration of 3.00%; ethylhexyl salicylate at a concentration of 3.00%; methylene bis-benzotriazolyl tetramethylbutylphenol; and phenylbenzimidazole sulfonic acid (p. 64, Gel cream ex. 3 and OW sunscreen, ex. 6).  Barg et al. disclose compositions comprising bis-ethylhexyloxyphenol methoxyphenyl triazine at concentration  of 1.5 and 2.0% (p. 64, Gel cream, ex. 2 and 4).
Barg et al. differs from the instant claims insofar as they do not disclose a method of reducing fabric staining of a sunscreen composition.
Schade et al. disclose a method of reducing textile stains of sunscreen and for increasing the sun protection factor with compositions comprising diethylamino hydroxybenzoyl hexyl benzoate (Abstract).  Schade et al. disclose by adding diethylamino hydroxybenzoyl hexyl benzoate to preparations comprising bis-ethyhexyoxyphenol methoxyphenyltriazine, the usage concentration may be decreased whereby the textile staining caused by the filter is reduced (p. 3, lines6-12).  Schade et al. disclose the composition advantageously comprise titanium dioxide as a further UV filter (p. 5, lines 24 and 25).  
It would have been obvious to have used the composition of Barg to reduce textile staining since the teaching of Schade provides a combination of sunscreen agents, which are taught in Barg, that provide said reduction.

Conclusion
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612